Citation Nr: 0704537	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  03-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the lung.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1946 and from January 1955 to February 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In February 2004 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

Squamous cell carcinoma of the lung was not manifest in 
service or within one year of separation, and is not 
attributable to service, to include asbestos exposure.


CONCLUSION OF LAW

Squamous cell carcinoma of the lung was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for squamous 
cell carcinoma of the lung.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In a VCAA letter of August 2002 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on his behalf, and 
what evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in August 2002specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and all 
relevant VA outpatient records and private medical records 
have been obtained.  Service personnel records have been 
associated with the claim file.  The veteran was afforded a 
VA examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not apply, as it has not been 
alleged that the claimed disability was incurred while 
engaging in combat.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection for a chronic 
disease, such as a malignant tumor, may be granted if 
manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The veteran is seeking service connection for squamous cell 
carcinoma of the lung, lung cancer.  He alleges that his lung 
cancer was caused by exposure to asbestos while in service.

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted for squamous 
cell carcinoma of the lung.  The evidence does not establish 
that the disease existed during service or within one year of 
service, or that it is otherwise due to service.  The medical 
records confirm that the veteran's lung cancer was first 
diagnosed in 2002, over 45 years following his discharge from 
service. 

The veteran has been diagnosed with squamous cell carcinoma 
of the lung.  At a VA examination of March 2003, the VA 
examiner opined that: "[t]he only cancer which has been 
clearly documented to be caused by asbestos exposure is 
mesothelinoma.  I cannot, therefore, say that this 
[veteran's] squamous cell carcinoma is secondary to his 
asbestos exposure."

In a letter dated in November 2003 the veteran's private 
physician, Dr. D.G., noted that he had reviewed the veteran's 
occupational history as provided by the veteran and a chest 
X-ray dated in March 2003.  According to the letter the 
veteran reported that he worked as an auto and truck mechanic 
from 1926 to 1979.  He further reported that while still in 
service, from 1945 to 1947, he worked with asbestos-
containing brakes and gaskets daily.  It was noted that there 
were findings compatible with interstitial lung disease.   
The physician opined that "it is my opinion, to a reasonable 
degree of medical certainty, that the x-ray changes are due 
to asbestosis that [the] veteran acquired through his 
occupational exposure to asbestos."

A VA medical opinion of March 2004, provided after a review 
of the records, the prior VA examination of March 2003, the 
private physician's letter of November 2003 and the 
outpatient treatment records notes that:

Asbestos will result in a diffuse interstitial 
pneumoconiosis, which occurs from the inhalation 
of asbestos dust.  Asbestos, according to the 
Merck manual, appears to be a promoter of but not 
an initiator of carcinogenesis.  The incidence of 
lung cancer is increased in smokers with 
asbestosis, and there is a dose response 
relationship.  . . . Additionally, the Merck 
manual says 'Although the diagnosis of 
bronchogenic carcinoma can be made readily, a 
cause and effect relationship to asbestos exposure 
in an individual presents formidable medical and 
legal problems, especially in a cigarette smoker.  
Only when there is clear evidence of asbestosis 
should it be assumed that asbestos exposure played 
a role.'

Review of the veteran's records shows that no 
diagnosis of interstitial lung disease was made 
prior to the diagnosis of his squamous cell 
carcinoma of the right upper lobe. . . . 

The presence of interstitial lung disease caused 
by asbestos would definitely be a significant 
relationship as to why this cigarette-smoking 
veteran developed a bronchogenic carcinoma of the 
lung.  A review of the veteran's records does not 
support the diagnosis of interstitial lung 
disease.  In addition to no prior diagnosis of 
interstitial lung disease prior to the resection 
of his carcinoma, I reviewed CT scans and x-rays 
with the radiologist at the Cheyenne VA Medical 
Center and he said there was no evidence on those 
x-rays of interstitial lung disease.  
Additionally, a review of the Denver VA records 
showed that the pathology report performed at the 
Denver VA Medical Center of the cancer and lung 
from the right upper lobe resection did not report 
the presence of interstitial lung disease. . . 

Based on a thorough review of this veteran's 
records, pathology, and pulmonary function tests, 
I do not find sufficient evidence to substantiate 
the presence of interstitial lung disease caused 
by asbestosis to be present in this veteran's 
lungs.  There is no clear evidence of asbestosis 
and therefore, asbestosis is not at least as 
likely as not related to this veteran's squamous 
cell cancer of the lung. 

The Board notes that a bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The veteran has submitted a medical opinion from his 
private physician, Dr. D.G., which states that "it is my 
opinion, to a reasonable degree of medical certainty, that 
the x-ray changes are due to asbestosis that [the] veteran 
acquired through his occupational exposure to asbestos."  
Dr. D.G. does not even address the presence of carcinoma.  
Rather, at best, he addresses an opacity, asbestosis and 
interstitial lung disease.  In regard to the issue of service 
connection for carcinoma, his statement is not directly 
relevant.  Regardless, the VA examiners have addressed the 
interrelationship between interstitial lung disease and 
carcinoma.  However, they concluded that sophisticated tests 
and pathology report were not consistent with interstitial 
lung disease.  The Board finds that a pathology report, 
pulmonary function tests, CT scans and VA x-rays are more 
probative than Dr. D.G.'s interpretation of the presence of 
interstitial lung disease with just x-rays.  

The Board finds of more probative value the VA examiner's 
opinion which was rendered after the examiner had reviewed 
the claim file which included the service medical records and 
the veteran's service history, the outpatient treatment 
records and the private physician's letter.  In the VA 
examiner's opinion "[t]here is no clear evidence of 
asbestosis and therefore, asbestosis is not at least as 
likely as not related to this veteran's squamous cell cancer 
of the lung."  In providing this opinion, the VA examiner 
went into a detailed explanation of his findings and the 
treatment records, and provided an analysis of medical test 
results to support his opinion.  Therefore, the Board finds 
that the evidence does not reasonably establish service 
connection.

The Board has also considered the veteran's statements that 
his squamous cell carcinoma of the lung was caused by his 
exposure to asbestos while in service; however, this is not 
competent evidence to show that lung cancer was incurred in 
service or to link his lung cancer to any incident of 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson. 38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. 38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to offer probative comment on the 
diagnosis and etiology of his squamous cell carcinoma of the 
lung.  Furthermore, the Board notes that in-service asbestos 
exposure was not able to be corroborated through a personnel 
file search.  Therefore, the Board finds that there is no 
competent evidence of record that the veteran's squamous cell 
carcinoma of the lung was caused by asbestos exposure in 
service.  

The preponderance of the evidence is against the claim for 
service connection for squamous cell carcinoma of the lung.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

In summary, squamous cell carcinoma of the lung was not 
present during service, was not manifest within a year after 
separation from service, and has not been shown to have been 
due to any incident during service such as exposure to 
asbestos.  Accordingly, the Board concludes that squamous 
cell carcinoma of the lung was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service and the claim must be denied.


ORDER

Service connection for squamous cell carcinoma of the lung is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


